Citation Nr: 0019570	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-15 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability evaluation for 
varicose veins, currently evaluated as 40 percent 
disabling.

2. Entitlement to special monthly compensation for aid and 
attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1944 to 
March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in November 1997, by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).



FINDINGS OF FACT

1. The appellant's varicose veins are manifested by large, 1/2 
inch tortuous varicosities over the posterior aspect of 
the entire calf muscle and are not shown to be productive 
of a pronounced disability with secondary involvement of 
the deep circulation with ulceration and pigmentation or 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.

2. The appellant has been shown to be bedridden and requires 
assistance in getting dressed and bathing and cannot 
attend to the wants of nature without the care and 
assistance of another person due to residuals of a 
cerebral vascular accident.

3. The appellant does not have a single service-connected 
disability rated at the 100 percent level nor has he been 
shown to be substantially confined to his home by reason 
of his service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 40 
percent for varicose veins are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Code 7120 (1997 & 1999).

2. The criteria for special monthly compensation benefits 
based on the need for regular aid and attendance or being 
housebound have not been met.  38 U.S.C.A. § 1114(l) (West 
1991); 38 C.F.R. §§ 3.350(b), 3.352 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for an 
increased disability evaluation for his service-connected 
varicose veins as well as his claim for special monthly 
compensation based upon the need for regular aid and 
attendance or housebound benefits are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  His assertions 
regarding an increase in severity of the varicose veins as 
well as the medical evidence of record documenting the need 
for aid and attendance are deemed to be sufficient to render 
the claims plausible.  See e.g. Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).


I.  Increased Disability Evaluation

Varicose Veins

During the pendency of this appeal, the applicable rating 
criteria for varicose veins, 38 C.F.R. § 4.104 et seq., was 
amended effective January 12th, 1998.  See 62Fed. Reg. 65,219 
(December 11th, 1997).  Pursuant to VAOPGCPREC 11-97, where a 
regulation is amended during the pendency of an appeal to the 
Board, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply the more 
favorable provision.  See Dudnick v. Brown, 9 Vet.App. 397 
(1996)(per curiam); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  After review of the applicable criteria, the Board 
finds no substantive difference in the result of this 
decision between the original regulation, pre-January 12th, 
1998 (old) and the amended version, post-January 12th, 1998 
(new).  Accordingly, the appellant's claim will be evaluated 
pursuant to both the old and the new criteria.

Pursuant to the criteria in effect prior to January 12th, 
1998, to establish entitlement to the maximum rating of 50 
percent, there must be pronounced unilateral varicose veins 
with secondary involvement of the deep circulation as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.

Under the revised criteria, a 100 percent evaluation requires 
massive board-like edema with constant pain at rest.  A 60 
percent evaluation is warranted where there is persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration.  Where there is persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is 
warranted.

The Board notes that the appellant's 40 percent evaluation 
for varicose veins has been in effect for over 20 years and 
as such is now protected from reduction.

After careful review of the entire evidence of record and 
with particular emphasis upon findings noted on VA vascular 
examinations in October 1997 and May 1998, the Board 
concludes that entitlement to an increased disability 
evaluation for varicose veins has not been shown.  In October 
1997, examination of the right lower extremity revealed large 
1/2 inch varicosities which were tortuous in nature over the 
posterior aspect of the entire calf muscle of the right leg.  
In May 1998, there was no skin breakdown and there were no 
ulcers over the right leg; however, there was shininess of 
the skin of the foot.  There were varicosities which were 
considered to be not as prominent as on previous examinations 
and were thought to be due to the appellant lying down during 
the examination.  There was no evidence of deep venous 
thrombosis or other complications and the diagnosis was 
varicose veins, right leg.

There is no additional competent evidence of record to 
establish that the appellant's varicose vein disability is 
manifested by pronounced unilateral varicose veins with 
secondary involvement of the deep circulation, with 
ulceration and pigmentation to support a 50 percent 
evaluation pursuant to the criteria in effect prior to 
January 12th, 1998.  Nor is there any evidence of persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration such to meet the criteria 
for a 60 percent evaluation under the revised criteria.

The appellant's and his wife's contentions and testimony 
regarding the severity of the varicose vein disability have 
been carefully considered.  However, these assertions are 
found to be outweighed by the objective medical evidence of 
record as summarized above, which fails to document findings 
which meet the criteria for an increased disability 
evaluation under either the old or revised provisions.  
Accordingly, in the absence of any additional evidence of 
record to establish that the appellant's varicose vein 
disability meets the above rating criteria, entitlement to an 
increased disability evaluation has not been shown. 


II.  Special Monthly Compensation

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(k)-(s); 38 C.F.R. § 3.350.  A veteran is in need of 
regular aid and attendance if he is helpless or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need for 
aid and attendance include anatomical loss or loss of use of 
one or more extremities; consideration of whether the veteran 
is blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the evidence 
establishes a factual need for aid and attendance or 
"permanently bedridden" status under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).

In this case, contentions have been advanced to the effect 
that the appellant is in need of regular aid and attendance 
and/or is housebound.  It is alleged that he cannot manage on 
his own, that he essentially is bedridden and is desperately 
in need of help because his physical disabilities prohibit 
his ability to adequately care for himself.

After careful review of the entire evidence of record, 
including VA Aid and Attendance examination reports dated in 
October and December 1997, as well as the VA examination in 
May 1998, the Board concludes that the appellant is clearly 
shown to be bedridden and in need of additional assistance.  
However, while the Board recognizes the severity of the 
appellant's disabilities and their impact upon his daily 
life, the criteria for granting special monthly compensation 
benefits for regular aid and attendance are quite specific.  
The medical findings reported within the record to include 
the above VA examinations did not, in substance, reflect the 
finding that the appellant was bedridden or that he was 
unable to take care of his personal needs (dressing, bathing, 
going to the bathroom, eating) on a regular basis as a 
consequence of his service-connected varicose veins.

While a private physician in April 2000, noted that all of 
the appellant's problems on the right side including hernias, 
"artery operation on the right artery in his neck, abscess 
behind his right eye, etc. and even the stroke that left him 
paralyzed on his right side from [the] top of his head to the 
bottom of his foot on the right side, in 1996, could have 
been related to the varicose condition in his right leg," he 
provided no clinical findings or other objective evidence to 
support this conclusion.  In fact, this suggested 
relationship stands alone against the remaining evidence of 
record which fails to provide any basis to relate the 
appellant's cerebral vascular accident to his service-
connected varicose veins.  See e.g. Bloom v. West, 12 Vet. 
App. 185 (1999) ( Where the United States Court of Appeals 
for Veterans Claims held that a physician's statement that 
respiratory problems which contributed to the veteran's death 
"could" have been precipitated by his time in a prisoner of 
war camp was too speculative to show the necessary nexus to 
well ground the claim).

Although it is clear that the appellant is in need of 
additional assistance and has been found to be essentially 
helpless, the evidence of record fails to establish that 
these circumstances are the direct result of his service-
connected disability.  Indeed, the record clearly reflects 
that the source of the appellant's incapacity is the cerebral 
vascular accident which occurred in 1996.

In view of these findings, the Board concludes that the 
appellant has not shown that the need for regular assistance 
of others to protect himself from any hazards or that the 
dangers of his present living arrangement are such to meet 
the criteria under 38 C.F.R. § 3.352. 

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  For the reasons stated above, the appellant's 
service-connected varicose vein disability, while significant 
in nature, is not shown by the evidence to debilitate him to 
such an extent that he requires the regular aid and 
attendance of another person as specified by the criteria in 
38 C.F.R. § 3.352(a).  In fact, on VA examination in May 
1998, the appellant reported that he had no specific problems 
with the varicose veins in his right leg.  Accordingly, the 
appellant does not qualify for special monthly compensation 
based on the need for regular aid and attendance.

With respect to housebound benefits, the appellant does not 
meet the threshold criteria of having a single service-
connected disability rated as 100 percent disabling.  
Furthermore, on a factual basis, the evidence of record does 
not establish that the appellant is permanently housebound by 
reason of his service-connected disability.  Accordingly, 
entitlement to special monthly compensation on the basis of 
being housebound is not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

